Citation Nr: 0509737	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-06 643A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the New 
York, New York, Regional Office (New York RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal the claims file was transferred between the New 
York RO and the Roanoke Virginia Regional Office (Roanoke RO) 
because the veteran moved to Virginia, then back to New York, 
but his most recent address of record was in Richmond, 
Virginia.  

The veteran testified at an April 1999 RO hearing; a copy of 
the transcript is associated with the record.  The veteran 
was scheduled to testify at a Central Office (CO) hearing in 
January 2005; however, the veteran failed to appear.  But the 
Board notes that the letter notifying the veteran of the time 
and place of the hearing was returned to the Board as 
"attempted not known."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to claims for VA benefits not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

As noted above, the Board's letter sent to the last address 
of record notifying the veteran of the CO hearing was 
returned and he failed to appear for his hearing.  Moreover, 
a VA Form 119, Report of Contact, dated in April 2004, 
reflects that the veteran's representative was unable to 
obtain a phone number for the veteran and that he had not 
contacted their Richmond office.  On remand, it appears that 
the RO should first attempt to obtain the veteran's correct 
mailing address.

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See 64 Fed. Reg. 32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. 
§ 3.304(f) (2004)).  The 1998 and 1999 criteria for 
evaluating PTSD claims are substantially the same, as both 
versions of the regulations require medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  The 1999 
amendments primarily codified the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. § 
1154(b) (West 1991), which relaxed certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004).

Because it appears that the veteran did not engage in combat 
with the enemy, which the veteran has confirmed, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2004); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

An April 1997 VA PTSD examiner diagnosed the veteran with 
service-related PTSD, not due to combat.  That diagnosis was 
based on the veteran's self-reported history of in-service 
stressors that had not been verified.  At the time of 
examination, the veteran reported that he was not exposed to 
combat but described the situation at Ching Chuan Kang (CCK) 
Air Base in Taiwan as extremely tense, in particular racial 
tension.  He related that he complained of racial 
discrimination on the base, but that these reports were 
repeatedly lost; there was an active KKK and red neck 
contingent among the white GIs even though there were several 
black recruits on base; that there was a special area of town 
that only white GIs were allowed to frequent; that the 
veteran was "scared for [his] life" and had been told a 
contract had been put out on him; that there were several 
situations in which black GIs were found dead or beaten and 
abandoned while he was stationed there; that he was jumped by 
several GIs at one point and that the veteran broke the jaw 
of one of the white GIs; that he was restricted to base and 
forfeited pay; and that he received several Article 15s and 
was court-martialed once, but was cleared of those charges.  

In a January 1997 statement, a VA doctor indicated that he 
had treated the veteran for PTSD due to multiple traumatic 
events while stationed in Taiwan.  The VA physician stated 
that the veteran was physically assaulted and severely beaten 
as part of a racial incident; that he had his life threatened 
repeatedly; that he witnessed a friend die in a plane fire 
and saw his charred body; and that the veteran saw another 
friend, who was assaulted and thrown unconscious into an open 
sewer.  

At an April 1999 RO hearing, the veteran testified that he 
worked as a mechanic in Taiwan on C-130s going to and from 
Vietnam; that, on one occasion, several of them were assigned 
to help remove body bags so that they could be loaded on 
another plane; and that he helped unload body bags regularly 
to the point that he did not want to go to work.  He also 
described racial tension in Taiwan, stating that he got into 
a fight and was jumped numerous times downtown by white GIs.  
The veteran claimed that a lot of servicemen with his rank 
were being sent to Vietnam, which freaked him out, and that 
every time something would come up, he would become nervous 
because he felt like his name was coming up and he was going 
to have to go there and that was the last place he wanted to 
go after dealing with body bags.

With regard to a claimed stressor involving allegations of 
racial discrimination/
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault/racial discrimination face unique problems 
documenting their claims.  Personal assault/racial 
discrimination is an event of human design that threatens or 
inflicts harm.  Although these incidents are most often 
thought of as involving female veterans, male veterans may 
also be involved.  These incidents are often violent and may 
lead to the development of PTSD secondary to personal 
assault/racial discrimination.  VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, 5.14 (April 30, 1999) (M21-1).  
Because assault/discrimination is an extremely personal and 
sensitive issue, many incidents of personal 
assault/discrimination are not officially reported, and 
victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning this claimed personal assault/racial 
discrimination, and any law enforcement or medical records 
pertaining to the alleged assault/racial discrimination.  
M21-1, Part III, 5.14 (April 30, 1999).  In particular, the 
Board observes that the Court held in Patton v. West, 12 Vet. 
App. 272 (1999), that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998) (5.14 is a substantive rule and 
the equivalent of a VA regulation).

With respect to claims involving personal assault/racial 
discrimination, all available evidence must be carefully 
evaluated.  If the military records do not document that a 
personal assault/racial discrimination occurred, alternative 
evidence might still establish an in-service stressful 
incident.  Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  See M21- 1, Part III, 5.14(8).

Service medical show treatment related to a bruised right 
hand due to drinking in April 1968 and service personnel 
records reflect poor performance due in part to drinking.  
Post-service medical records include treatment for substance 
abuse.  Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2004).  The Board observes that, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc 
denied, 268 F.3d 1340 (2001), the U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 
1110 (West 2002) does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  

The Board notes that the duty to assist includes obtaining 
additional treatment records, Social Security Administration 
(SSA) records, attempting to verify in-service stressor(s), 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  At his 
hearing, the veteran indicated that he sought medical 
treatment from VA in 1978 but stopped and did not go back 
until 1994.  The claims file contains a May 1996 VA hospital 
discharge report and outpatient treatment records from 
January 1997 to November 1998.  Moreover, the record 
indicates that the veteran is receiving Social Security 
Administration (SSA) disability benefits.  The Board feels 
that an attempt should be made by the RO to obtain SSA and 
any missing VA treatment records.  The RO should ask the 
veteran again to identity and sign releases for health care 
providers that have treated him for substance abuse and any 
psychiatric disorder, to include PTSD, and to complete 
another stressor questionnaire and should attempt to obtain 
missing treatment records, particularly those from the New 
York VA Medical Center.  

Service personnel records confirm that the veteran was 
stationed at CCK Air Base in Taiwan beginning in February 
1968.  While there, personnel records show that the veteran 
was counseled on numerous occasions for tardiness and 
military bearing; that he had been involved in a number of 
offenses that required disciplinary action; and that he 
received an Article 15 for initiating a fight and breaking a 
white serviceman's jaw outside a local nightclub.  In light 
of the veteran's contention that he routinely unloaded body 
bags while a propeller repairman from February 1968 to August 
1968 and from October 1968 to January 1969, the service 
department should be asked to describe, and opine whether, 
the veteran's duties as a propeller repairman would have 
entailed the unloading of wounded servicemen or body bags 
containing the remains of dead servicemen from C-130s landing 
at CKK.  The US Air Force should indicate whether is would be 
"out of the norm" for the veteran to have been confronted 
with any casualties associated with the Vietnam War.  
Moreover, the service department should review its passenger 
manifests for the time period in question and determine 
whether any killed-in-action or bodies of deceased servicemen 
were transported and unloaded for reloading at CCK.  With 
regard to racial discrimination/harassment and claims that 
black servicemen were killed or physically harassed, for the 
time period in question, the service department should also 
be asked to obtain copies of unit, department, criminal, and 
Equal Employment Opportunity records reflecting whether black 
servicemen complained of discrimination or were killed, 
beaten, or harassed because of their race.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising a claimant that alternate proof 
to support the claim will be considered.  Lanyo v. Brown, 6 
Vet. App. 465, 469 (1994).  

The veteran contends that he complained of racial 
discrimination on the base, but that these reports were 
repeatedly lost.  VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, and letters written during 
service.  VA Adjudication Procedure Manual, Manual M21-1, 
Part III, Paragraph 4.25(c) (July 12, 1995).  It does not 
appear that the RO has advised the appellant regarding the 
alternative evidence, which may be submitted instead.  
Therefore, the RO should contact the appellant and advise him 
that he may provide such alternative evidence to corroborate 
his alleged stressors.  

Finally, if any of the stressors are verified on remand, the 
veteran should be afforded a VA psychiatric examination to 
provide an opinion as to whether any psychiatric disorder 
found on examination may be related to service, to include 
PTSD, due to a verified stressor.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for further development:

1.  The RO must first attempt to obtain 
the veteran's correct mailing address and 
document such address in the claims file.  
The RO should contact the veteran's 
accredited representative, The American 
Legion, in an effort to ascertain the 
veteran's current address.

2.  After completion of 1 above, the RO 
should ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder, to include PTSD and substance 
abuse, from January 1969 to the present.  
The RO should obtain records from each 
health care provider, who he indicates 
may still have records, if not already in 
the claims file.  In particular, the RO 
should associate with the claims file any 
missing records from the New York VA 
Medical Center and its outpatient 
clinics, including any for 1978 and from 
January 1994 to January 1997 and after 
November 1998.  If any of the requested 
records are unavailable, please have VA 
or the provider so indicate.

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, and the names and other 
identifying information concerning any 
individuals involved in the events, in 
particular the names of the friend he saw 
die in a plane fire and the other friend, 
who was assaulted and thrown unconscious 
into an open sewer.  The veteran should 
be told that the information is necessary 
to obtain supportive evidence of the 
stressful events, allow the veteran 
reasonable time to respond, and inform 
him that failure to respond may result in 
adverse action.  Information received 
should be associated with the claims 
file.

4.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for PTSD and to corroborate alleged in-
service stressors, including statements 
from service medical personnel; 
statements from individuals who served 
with him and may have witnessed the 
events he identifies as his stressors 
("buddy" certificates or affidavits); 
letters written during service; and 
statements from individuals including 
friends and family members to whom he may 
have confided these events or who may 
have observed his reaction to them either 
during his active service or immediately 
following his discharge from active 
service.

5.  The RO should request the veteran's 
records from the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

6.  The RO should prepare a letter asking 
the Department of the Air Force (service 
department) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
The veteran served on active duty from 
October 1965 to January 1969 and was a 
propeller repairman at Ching Chuan Kang 
(CCK) Air Base in Taiwan from February 
14, 1968 to the end of January, 1969 with 
the 314th Field Maintenance Squadron.  
The service department should be asked to 
describe, and opine whether, the 
veteran's duties as a propeller repairman 
would have entailed the unloading of 
wounded servicemen or body bags 
containing the remains of dead servicemen 
from C-130s landing at CKK.  The service 
department should indicate whether is 
would be "out of the norm" for the 
veteran to have been confronted with any 
casualties associated with the Vietnam 
War.  The service department should 
review its passenger manifests for the 
time period in question and determine 
whether any killed-in-action or bodies of 
deceased servicemen were transported and 
unloaded for reloading at CCK.  With 
regard to racial 
discrimination/harassment and claims that 
black servicemen were killed or verbally 
and physically harassed, the service 
department should also be asked to obtain 
copies of unit, department, criminal, and 
Equal Employment Opportunity records 
reflecting whether black servicemen 
complained of discrimination or were 
killed, beaten or harassed because of 
their race for the time period in 
question.

7.  After items 1 through 6 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor that has been established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file.

8.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
alleged in-service stressors to support 
service connection for PTSD and (2) 
request or tell the claimant to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

9.  After items 1 through 8 are 
completed, and only if an in-service 
stressor was established by the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file, 
stressor summary and this REMAND must be 
reviewed by the examiner in conjunction 
with the examination.  All special 
studies or tests including psychological 
testing and evaluations, such as the 
Minnesota Multiphasic Psychological 
Inventory, deemed necessary by the 
examiner are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present. The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disability?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

10.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim for service connection for PTSD, 
including review of any additional 
evidence obtained on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative, 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




